DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-9, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHMURA et al. (US 2015/0045170 A1).
	Regarding claim 1, OHMURA discloses a transmission device  (12) for a motor vehicle (3), comprising: a planetary gearset (12) having a drive sun gear (19), a ring gear (21) fixed to a housing, and multiple stepped planetary gears (20), each stepped planetary gear having a first ( 23) and a second (24) gear that are rotationally fixed to each other, wherein the first gear (23) meshes with the drive sun gear (19) and wherein the second gear (24) meshes with the ring gear (21); and a spur gear differential (13) having a first and a second output sun gear (31, 32) and multiple first and second compensation gears (33, 34), wherein the first compensation gears (33) mesh with the first output sun gear (31), wherein the second compensation gears (34) mesh with the second output sun gear (32), and wherein each of the first compensation gears (33) meshes with one of the second 
Regarding claim 3, OHMURA discloses each second compensation gear is mounted on the common planet carrier via pins formed thereon.
Regarding claim 4, OHMURA discloses the first and second output sun gears have a same number of teeth.
Regarding claim 6, OHMURA discloses the first and second compensation gears have straight teeth.
Regarding claim 7, OHMURA discloses a number of first compensation gears is equal to a number of second compensation gears and equal to a number of stepped planetary gears, wherein the number of stepped planetary gears is at least three.
Regarding claim 8, OHMURA discloses a drive device for a motor vehicle (3), comprising an electric drive machine and a transmission device operatively connected therewith according to claim 1.
Regarding claim 9, OHMURA discloses a transmission device for a motor vehicle, comprising: a drive sun gear; a ring gear fixed to a housing; a carrier; a plurality of stepped planetary gears supported for rotation with respect to the carrier, each stepped planetary gear having a first gear meshing with the drive sun gear and having a second gear meshing with the ring gear; a first output sun gear; a second output sun gear; a plurality of first compensation gears, each first compensation gear supported for rotation with respect to the carrier, in phase with a respective planetary gear, and meshing with the first output sun gear; and a plurality of second compensation gears, each second compensation gear supported for rotation with respect to the carrier, overlaps axially and contactlessly with the second gears, and meshing with the second output sun gear and one of the first compensation gears.
Regarding claim 11, OHMURA discloses each second compensation gear is mounted on the carrier via pins formed thereon.
Regarding claim 12, OHMURA discloses the first and second output sun gears have a same number of teeth.
Regarding claim 14, OHMURA discloses the first and second compensation gears have straight teeth.
Regarding claim 15, OHMURA discloses a number of first compensation gears is equal to a number of second compensation gears and equal to a number of stepped planetary gears, and wherein the number of stepped planetary gears is at least three.
Regarding claim 16, OHMURA discloses a transmission device according to claim 9; and a motor having a rotor drivably connected to the drive sun gear.
Allowable Subject Matter
Claims 2, 5, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659